Title: John Tyler to Thomas Jefferson, 12 May 1810
From: Tyler, John
To: Jefferson, Thomas


          
            Dear Sir,
             
                     Richmond 
                     May 12th 1810
          
           By this time I suppose you have finished the irksome business of receiving Intruders, of every denomination, with all the impertinant Curiosity of some, and the hypocracy of others, who will not fail to use your generous forbearance, as a warrant for the priviledge they will take, of shewing to others, the notice they have receiv’d from a Character, which they cannot help admireing, notwithstanding the part they may have acted, on 
                  in the great Theatre, of party Spirit, Malice, ignorance and Lyes; which God knows I have seen so much Of, as greatly to lessen my anxiety, for seeing a friend, or Son, of Mine further advanced than as an honest independant Gentleman—And, yet, I own I cou’d not help indulging a
			 Wish of seeing you once more on the floor of the Virginia Assembly; for be asured there is nothing now like the order, and decoram, that once so dignified, and distinguish’d it:
			 
			 It is true that the knowledge of Goverment is more diffused than formerly; the
			 arts & Sciences more cultivated to a certain degree; Yet none of them seem to come near that mark to which the great men of our Revolution had arriv’d 
                  
                     carried them. Now there are more Streams, but then there were more great Rivers, and this arises from the bad mode of education which prevails—A young man will leave College with no kind of Knowlegdge of Arithmatic, history, or geography, although he may have graduated: this I know to be the case having examin’d more young Men for the Law than any Six Judges, being so convenient to Wm 
                  and Mary and under this Lyscense frequently I have question’d them on those p 
                  Parts of Science—Our 
                  
                  
                   Schools should be multiplied greatly, and
			 much
			 on the p 
                  Plan of that which you once laid before the public, but which the Legislature was opposed to on account of the expence (Shameful parsimony); as if there cou,d be any comparison between the expence of Carrying that Scheme into execution and the Advantages arising from it to Society at large, while that expence as 
                  woud serve as a circulating medium running through our own veins—In proportion to the decline of pure morals good manners and sound learning in any Goverment will its Liberty decay and at length finally perish
			 —Your
			 presence wou’d have brought about a great change, but
			 yet I know you ought to rest from the labors of a Stormy Sea and leave to posterity in some other way what will be more advantagious to them, 
                  perhaps as they will see through a Medium less clouded by prejudice and folly. We admire now a Sidney and many others,  who fell victims to p 
                  Perjury and a wicked Tyranny. Thank God, bad as the present age is, our Goverment did not place enough of power in one man’s hands, to effect such bloody scenes without too much difficulty—In the time of Mr Adams, I confess things were carried with a strong hand,
			 
                  
                  
                  and in Ge W—s, time under the Insurrection as it was call,d, some pretty strong Military usurpations were exercised, Another evidence (if any was wanting) to show how dangerous power is in any mans hands, and how liable are the best
			 Men to be led Astray by the designing. This induc’d me to
			 attach myself more to the old Federal Goverment with some amendments as to the commercial department &&. The Present Government gives a little More Splendor from Patronage, but more corruption is ingenderd and incorporated in it and of course less political happiness—hence intrigue (so injurious to freedom) Speculation (so distructive to Morals), and hence all that scene of bitterness and detraction which has stain,d our National Character beyond Retrieve—While on the contrary the Old Govt. was simple, plain and honest, because these were not
			 objects to gratify Ambition and avarice. And yet that Rope of Sand as it was call’d, which was strong enough to carry us through the revolution, cou’d not support us in times of peace—How much
			 I differ with many on this subject. For instance,
			 observe a man and the object of his dearest wishes 
                     affections—how civil to each other, how affectionate, how fearful of a single false Step on either side lest it should produce a Separation; Tye but the knot for life, and all those fears are dissipated
			 and then begins domestic Strife—This is not invariably the case to be sure—Just so has it been with the New Govnt now for intregue, high honors, public promotion monopolies to advance the wealth of a few and destroying that Simplicity of Manners so congenial with a free Govet—The peace of 
                  Society broken up, with the loss of all
			 that solid friendship and Sociallity which once distinguish’d our Country—above
			 all others in the world—Perhaps my picture is highly colour’d: it may be so; for I freely own I promise’d myself
			 better
			 things from the Revolution—In short I almost begin to doubt whether we are better,d by the change in point of real happiness. from the begining so wide has it progress,d from the ground we first took—But I will die in the good old cause while I lament its falling off, Still hoping there will not be wanting Patriots enough to hold the helm of Govt for many Centuries to come and again bring it back to first principles—I know full well how little I am capable of
			 entertaining a Philosopher or 
                     and Scholar, because I am not either—You cannot expect to gather “grapes off thorns or figgs off thistles”—but nevertheless I feel a delight in knowing how well this letter will be taken for its sincere intentions,—Notwithstanding the great disparity between us. I often think of your happy retirement, but without 
                     not with envy, but with delight—My present Station is a tedious insignificant one, and has but one good Trait in it, And that is this: 
                  ; it gives me not power enough to do mischief in any other way than by the Sin of Neglect, which I avoid as much as possible by a constant attendance on the duties of my office; and if I retire without exciting envy or ilnature, though with a shattered fortune, I shall be content—Long have I neglected my private concerns in the engagement of those of the public, and also those of a social kind, having had 21 children to bring up besides my own which took away so much of my life from a fair chance of encreasing my Estate, so that I am much the worst, having got behind hand—However my eldest Son has graduated as a Doctor of Medicine,
			 my second is now commencing the practice of Law, leaving a Son and Daughter to promote as well as I can; and my object is to fall into some little public employment if I live my time out here (or sooner) which may enable me to devide my Estate among my Children After
			 paying what I owe, and so glide off this Scene of trouble as quiet as I can—Judge Griffin is in a low state of health and holds My old office which Genl Washington gave him because I was not for the new Fedl Govt without previous amendments—and of course cou’d not be trusted in the british debt cases This kind of conduct began the strong distinction which has embitter,d the Cup of Life, and in a great measure produced a Spirit of Retalliation when the Republicans prevail,d, but the British
			 influence had the best Share of the above policy in the begining, and so it has at this time in almost all our measures. I
			 nevver did apply for an office, but I really hope the President will chance to think of me now and then in case of accidents, and if an opportunity offers, lay me 
                  down softly on a bed of down 
                        Roses in my latter days; for I have been on thorns long enough—
          Congress it seems has done nothing, as 
                  and this is doing good some say—of this future events must evince the truth—A slave becomes contented by habit unless the Yoke is too severe—We have lost our resentment for the severest Injuries a
			 Nation ever suffer,d because of their being so often repeated, and all we have done has been to quarrel with each other about which Goverment injur,d us most; Just as if one shou,d openly contend
			 that 3 was more than 2 for full that much or more has G.B. done beyond all the Nations of the Earth put together—Nay
			 Judge Marshial and Mr Pickering & Co found out G.B. had given us no cause of complaint—Is it possible that a man who can assert this, can or may have a true sense of his 
                     sound veracity? and yet these sort of folks retain their Stations and consequence in Life. Is not this an undeniable proof of the bad State of Morals in our Country—and what corrective is there but a right Education? On this Subject I wish
			 you would  
                     (as well as, on many others which you may deem useful to Society)once more commit your thoughts to paper, and once more I wou,d press it before the Legislature, but I confess without much hope of success So strange a policy governs our great Council. He who can go back from the assembly and tell his constituents he has saved a penny Secures his popularity against the next Election—This is a low narrow System that men who are better taught are always above—Nor will these false Luminaries ever use those
			 honorable means within there power to convince the people how necessary it is that Goverment Should always have a Succession of Virtuous and able Characters to fill the various Stations so
			 necessary
			 for wise measures and a good Administration of them—In
			 ten years more we shall not have a Citizen who will be capable of directing an Army when Occasion shall require—we ought to have a Military
			 school or Arms will be of little use—I fear I have tired you
			 with this desultry letter, but as I write not for fame, you will look over its errors with an Eye, not of Criticism, but with that indulgence so Congenial with your disposition; making allowances
			 for
			 the vanity whh Courts your attention to one who will always concieve it an honor to be stiled your humble friend and and fellow Citizen.
          
            Jno
              Tyler.
        